UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04178) Exact name of registrant as specified in charter:	Putnam American Government Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	October 1, 2011 — March 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam American Government Income Fund Semiannual report 3 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Credit risk is generally greater for debt not backed by the full faith and credit of the U.S. government. Unlike bonds, bond funds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: After a quarter century of trending lower, U.S. Treasury rates have shown some upward movement on signs of an improving economy during the past few months. Greeces successful debt restructuring and some better-than-expected economic data in the United States have helped to coax investors off the sidelines and back into the markets. While we believe the historic bull market in government debt is likely near its close, fixed-income markets today continue to offer myriad investing opportunities. Investing in fixed-income markets, however, requires particular expertise and the capacity for deep security-level research. We believe Putnams veteran fixed-income team is well suited to that task, and offers a long-term track record of uncovering attractive opportunities across all sectors of the bond markets. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Investing in government securities When the U.S. government needs to finance a project, one way it raises capital is through the Bureau of the Public Debt. Every year, the Bureau holds more than 100 auctions for various government bonds (called Treasuries). U.S. Treasuries have traditionally been considered a safe investment because they are backed by the full faith and credit of the United States. In other words, the U.S. government’s ability to generate tax revenue guarantees payment on any outstanding Treasury debt. Treasuries, however, tend to generate relatively low returns. In addition to U.S. Treasuries, Putnam American Government Income Fund invests in instruments such as mortgage-backed securities (MBS). MBS are essentially securities that represent a stake in the principal from, and interest paid on, a collection of mortgages. Most MBS are created when government agencies or government-sponsored entities, including Fannie Mae, Ginnie Mae, and Freddie Mac, buy mortgages from financial institutions, such as banks or credit unions, and package them together by the thousands. These pools of mortgages act as collateral for the MBS that government-sponsored entities sell to different financial entities, such as Putnam American Government Income Fund. By investing in both Treasuries and MBS, the fund’s managers seek to maintain a relatively low risk profile for the portfolio, while supplementing returns for long-term investors. Understanding mortgage-related securities MBS (Mortgage-backed securities): MBS are pools of mortgages used as collateral for issuing a security. These securities represent claims on the principal and interest payments made by the borrowers whose loans are in the pool. Fannie Mae (Federal National Mortgage Association) and Freddie Mac (Federal Home Loan Mortgage Corporation): Formerly public companies, Fannie Mae and Freddie Mac were placed under conservatorship by the U.S. government in September 2008 and are now controlled by the Federal Housing Finance Agency. Both companies buy mortgages from primary lenders (savings and loans, commercial banks, credit unions, and housing finance agencies) and develop MBS that may carry an explicit government guarantee on the payment of principal and interest. Ginnie Mae (Government National Mortgage Association): Ginnie Mae is a government-owned corporation established in 1968 whose MBS are backed by the full faith and credit of the U.S. government. CMO (Collateralized mortgage obligations): CMOs are structured mortgage-backed securities that use poolsof MBS, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Interview with your fund’s portfolio managers What was the market environment like for your investment strategy during the six months ended March 31, 2012? Michael: The first half of the period was challenging for our investment approach, but the environment improved considerably during the second half. In the first three months, worries about the sovereign debt crisis in Europe and the prospects for it spreading from the periphery of that continent to its core weighed on the market. Additionally, in the government-agency mortgage-backed securities [agency pass-through] market, investors were concerned that further intervention by the federal government could influence refinancing activity in ways that would adversely impact prepayment rates. Because of these concerns, yields on securitized mortgage-backed securities, such as interest-only collateralized mortgage obligations [IO CMOs], widened versus U.S. Treasuries, indicating increased investor caution. The market remained volatile until December, when the European Central Bank introduced its Long-Term Refinancing Operation [LTRO]. LTRO provided much-needed stability to global credit markets by substantially reducing the risk that a major European bank would suddenly fail because it ran out of money. In early 2012, investors increasingly realized that the Obama administration’s Home Affordable Refinance Program, or HARP, wasn’t likely to hamper agency This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on pages 14–15. 5 pass-throughs and IO CMOs as much as initially feared, and yield spreads for these securities tightened, signaling a reduced level of caution. By way of background, HARP was launched in 2009 to help homeowners who owed more on their mortgages than their homes were worth. The program was modified in November 2011 to allow more borrowers to qualify. Against this backdrop, the fund performed in line with its benchmark but trailed the average return of its Lipper peer group. Which holdings helped the fund’s relative performance? Daniel: Solid security selection among agency pass-throughs contributed the most versus the index. We favored bonds in two categories: lower-coupon pass-throughs and pass-throughs backed by mortgages issued after the HARP cut-off date, both of which carried lower levels of prepayment risk. Allow me to explain. Lower-coupon pass-throughs are backed by loans carrying relatively low interest rates, which have a smaller probability of being refinanced, particularly if rates rise. Our strategy involved combining lower-coupon pass-throughs with IO CMOs to synthetically create a higher-yielding position. Refinancing activity on the mortgage pools underlying the IO CMOs that we held was also low, as bank-lending standards remained fairly tight during the period, boosting the securities’ prices. All told, the fund benefited from the increased total return generated by this lower-coupon pass-through/IO CMO structure, while holding securities that were largely immune from losing value due to refinancing and resulting prepayment. Agency pass-throughs backed by mortgages issued after the HARP cut-off date were also less prepayment sensitive. When HARP was established, the government stipulated that loans originating before June 2009 would be eligible for the streamlined refinancing process offered under HARP, while mortgages created after this date would not be eligible. As a result, mortgages originating after June 2009 would be more cumbersome to refinance, and the securities created from these mortgage pools would have relatively slow prepayment rates. The 2011 revisions to HARP — dubbed “HARP 2.0” — sought to correct the disparity created by the June 2009 cut-off date by making it easier for borrowers with lower credit ratings and mortgages with relatively high 6% to 6.5% rates to refinance. Our strategy was twofold: invest in pass-throughs issued after June 2009, which were created from mortgages not eligible for HARP treatment, and underweight higher-coupon Allocations are represented as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. 6 pass-throughs, where prepayment speeds were likely to be much faster. Since the full effect of HARP 2.0 is yet to be felt throughout the market, the latter part of this strategy aided performance during only the final two months of the period. By way of background, the fund holds both agency pass-throughs and to-be-announced commitments to purchase pass-throughs for a fixed price at a future date [TBAs]. Frequently, TBAs are more liquid than regular pass-throughs, and may represent a better value in terms of their total return potential. We prefer to hold cash or high-grade debt in amounts sufficient to meet our TBA commitments. As a result, it may appear that the fund has allocated a substantial portion of the portfolio to cash, while we are simply holding cash to collateralize our TBAs. Some readers may not be familiar with the critical role of prepayment risk when investing in mortgage-backed securities [MBS]. Could you provide an explanation? Daniel: Sure. All MBS are subject to prepayment risk, because mortgage holders have the right to prepay their loans without penalty. A homeowner will prepay a mortgage by selling the property, refinancing the mortgage, or otherwise paying off the loan in part or whole. Fast prepayments are generally unwelcome for holders of MBS priced above their $100 par value. That’s because prepayment would result in the loss of the security’s price premium on the prepaid balance. For example, if a security is priced at $105 and, hypothetically speaking, all the borrowers prepay, investors would get back $100 on bonds that had been valued at $105. Credit qualities are shown as a percentage of net assets as of 3/31/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. Negative numbers represent an offset to this dual treatment of cash and securities. 7 What factors hampered the fund’s results versus its benchmark? Daniel: Given the low level of Treasury yields and expectations for modestly improving economic growth, we took a cautious approach toward interest-rate risk by keeping the fund’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. However, this positioning, which can be beneficial when rates are rising, hurt performance as longer-term yields declined during most of the period and the yield curve flattened. Rates moved higher in January and our short-duration strategy helped performance, but not enough to fully offset its adverse impact for the period as a whole. How did you use derivatives during the period? Michael: We used futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our mortgage pass-through and IO CMO holdings. What is your outlook for the months ahead? Michael: As Daniel noted, at period-end, the full impact of HARP 2.0 was still working its way through the market. However, consistent with our positioning during the period, we plan to maintain the fund’s underweight in the high-coupon part of the agency pass-through market. While the fund’s allocation to mortgage pass-throughs issued by the Government National Mortgage Association [Ginnie Mae] did not have as big an effect on relative performance during the period as some of our other holdings, we are positive about the prospects for Ginnie Maes going forward. Our optimism is based on the fact that refinancing activity on Ginnie Mae-backed mortgages is being restrained by an increase in This chart illustrates the fund’s composition by maturity, showing the percentage of holdings in different maturity ranges and how the composition has changed over the past six months. Percentages may not total 100% of net assets because cash may be set aside as collateral for certain securities holdings, such as to-be-announced (TBA) commitments. Negative numbers represent an offset to this dual treatment of cash and securities. Holdings and maturity ranges will vary over time. 8 mortgage-insurance premiums mandated by the Federal Housing Authority. Consequently, prepayment speeds on Ginnie Mae pass-throughs have slowed, making these securities more attractive on a relative basis. Lastly, “Operation Twist,” the program launched last September in which the Federal Reserve has been selling short-term bonds and buying longer-term bonds, is scheduled to end this June, which could cause longer-term yields to move higher. With this possibility on the horizon, coupled with the prospect of continued modest economic growth, we plan to maintain the fund’s current short-duration posture and conservative stance toward interest-rate risk. Thank you, Michael and Daniel, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Daniel S. Choquette holds a B.A. from Yale University and a B.A. from the Royal Conservatory of Music. A CFA charterholder, he joined Putnam in 2002 and has been in the investment industry since 1997. IN THE NEWS Thirteen years after the 17-member eurozone adopted a single currency, Greece became the first member country to officially default. All three major ratings agencies — Standard & Poor’s, Moody’s Investors Service, and Fitch Ratings — have declared Greece to be in default on its sovereign debt. The majority of private holders of Greek bonds have agreed to exchange their existing bonds for new, longer-dated ones with lower interest rates and substantially lower face values. In addition to the country’s debt restructuring, sellers of credit-default swaps — a form of private insurance against default — have agreed to pay approximately $2.5 billion to settle their contracts. Both the debt restructuring and the credit-default swap settlement were completed without triggering a wave of deleveraging or a liquidity crisis within the European banking sector, thus avoiding the long-feared worst-case scenario for investors. Nonetheless, Europe’s structural imbalances likely will remain with us for some time. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (3/1/85) (5/20/94) (7/26/99) (2/14/95) (4/1/03) (7/2/01) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.67% 6.51% 5.81% 5.81% 5.87% 5.87% 6.36% 6.23% 6.41% 6.77% 10 years 70.97 64.15 58.66 58.66 58.57 58.57 66.84 61.46 66.90 75.41 Annual average 5.51 5.08 4.72 4.72 4.72 4.72 5.25 4.91 5.26 5.78 5 years 43.24 37.51 38.06 36.06 37.92 37.92 41.60 37.00 41.53 44.99 Annual average 7.45 6.58 6.66 6.35 6.64 6.64 7.20 6.50 7.19 7.71 3 years 27.49 22.38 24.69 21.69 24.67 24.67 26.65 22.49 26.68 28.48 Annual average 8.43 6.96 7.63 6.76 7.63 7.63 8.19 7.00 8.20 8.71 1 year 5.45 1.18 4.70 –0.10 4.58 3.62 5.15 1.75 5.17 5.61 6 months –0.33 –4.32 –0.61 –5.25 –0.70 –1.63 –0.35 –3.57 –0.46 –0.21 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 3/31/12 Barclays Capital Government Lipper General U.S. Government Bond Index Funds category average* Annual average (life of fund) 7.66% 6.68% 10 years 71.50 61.18 Annual average 5.54 4.81 5 years 33.93 30.44 Annual average 6.02 5.42 3 years 12.36 15.89 Annual average 3.96 5.00 1 year 7.89 7.66 6 months –0.28 –0.01 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/12, there were 115, 114, 104, 95, 71, and 6 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.216 $0.181 $0.182 $0.204 $0.204 $0.228 Capital gains — Long-term 0.452 0.452 0.452 0.452 0.452 0.452 Capital gains — Short-term — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/30/11 $9.83 $10.24 $9.75 $9.79 $9.89 $10.22 $9.84 $9.81 3/31/12 9.13 9.51 9.06 9.09 9.20 9.51 9.14 9.11 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 4.73% 4.54% 3.97% 4.09% 4.43% 4.29% 4.46% 5.01% Current 30-day SEC yield 2 N/A 1.39 0.71 0.71 N/A 1.16 1.20 1.70 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 9/30/11 0.85% 1.60% 1.60% 1.10% 1.10% 0.60% Annualized expense ratio for the six-month period ended 3/31/12 0.87% 1.62% 1.62% 1.12% 1.12% 0.62% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2011, to March 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.34 $8.08 $8.07 $5.59 $5.59 $3.10 Ending value (after expenses) $996.70 $993.90 $993.00 $996.50 $995.40 $997.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2012, use the following calculation method. To find the value of your investment on October 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $4.39 $8.17 $8.17 $5.65 $5.65 $3.13 Ending value (after expenses) $1,020.65 $1,016.90 $1,016.90 $1,019.40 $1,019.40 $1,021.90 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 14 Comparative indexes Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2012, Putnam employees had approximately $353,000,000 and the Trustees had approximately $81,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 The fund’s portfolio 3/31/12 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (85.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (2.2%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $8 $9 5s, with due dates from August 20, 2033 to August 20, 2040 7,001,585 7,728,073 4s, TBA, April 1, 2042 2,000,000 2,145,469 3 1/2s, TBA, April 1, 2042 6,000,000 6,254,063 U.S. Government Agency Mortgage Obligations (83.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 899,382 1,047,796 6s, September 1, 2021 16,241 17,853 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 304,222 332,489 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 1,315,950 1,393,952 4s, TBA, April 1, 2042 35,000,000 36,588,671 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 70,467 76,739 6s, with due dates from August 1, 2012 to August 1, 2022 2,448,172 2,697,735 6s, TBA, April 1, 2042 20,000,000 22,034,376 5 1/2s, with due dates from September 1, 2017 to February 1, 2021 630,646 688,806 5s, with due dates from January 1, 2038 to February 1, 2038 174,539 188,346 5s, March 1, 2021 36,500 39,595 4 1/2s, March 1, 2039 296,768 321,252 4s, with due dates from May 1, 2019 to September 1, 2020 272,134 288,370 4s, TBA, April 1, 2042 47,000,000 49,272,892 3 1/2s, TBA, May 1, 2042 50,000,000 51,191,405 3 1/2s, TBA, April 1, 2042 440,000,000 451,825,000 Total U.S. government and agency mortgage obligations (cost $634,826,064) U.S. TREASURY OBLIGATIONS (31.2%)* Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $16,475,000 25,034,725 7 1/2s, November 15, 2016 10,948,000 14,184,931 7 1/8s, February 15, 2023 14,634,000 21,474,420 6 1/4s, May 15, 2030 ## 10,723,000 15,702,153 6 1/4s, August 15, 2023 17,491,000 24,251,448 6s, February 15, 2026 15,756,000 21,764,899 5 1/2s, August 15, 2028 14,632,000 19,600,059 5 1/4s, February 15, 2029 ## 14,641,000 19,176,073 5 1/4s, November 15, 2028 ## 14,988,000 19,596,163 4 1/2s, August 15, 2039 ## 12,231,000 14,984,790 4 1/2s, February 15, 2036 ## 14,640,000 17,880,620 4 3/8s, February 15, 2038 ## 14,685,000 17,638,917 U.S. Treasury Notes 2 5/8s, November 15, 2020 158,000 166,184 Total U.S. treasury obligations (cost $195,037,332) 17 MORTGAGE-BACKED SECURITIES (19.5%)* Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.82s, 2037 $362,732 $564,669 IFB Ser. 2976, Class LC, 23.534s, 2035 193,948 308,377 IFB Ser. 2979, Class AS, 23.387s, 2034 247,068 33 7,678 IFB Ser. 3072, Class SM, 22.91s, 2035 684,254 1,029,010 IFB Ser. 3072, Class SB, 22.764s, 2035 557,351 834,518 IFB Ser. 3249, Class PS, 21.477s, 2036 406,766 585,016 IFB Ser. 3065, Class DC, 19.135s, 2035 2,688,301 4,020,731 IFB Ser. 2990, Class LB, 16.328s, 2034 957,979 1,296,576 IFB Ser. 3031, Class BS, 16.121s, 2035 702,903 934,696 IFB Ser. 3835, Class SN, 15.521s, 2041 11,567,588 15,709,941 IFB Ser. 3727, Class PS, IO, 6.458s, 2038 13,076,291 1,550,559 IFB Ser. 3940, Class PS, IO, 6.408s, 2040 7,817,129 1,359,399 IFB Ser. 3803, Class SP, IO, 6.358s, 2038 10,137,859 1,452,551 IFB Ser. 3994, Class AS, IO, 6.258s, 2042 6,403,595 1,312,737 IFB Ser. 3934, Class SA, IO, 6.158s, 2041 2,658,282 477,108 IFB Ser. 3751, Class SB, IO, 5.798s, 2039 12,363,039 1,869,910 IFB Ser. 4001, Class NS, IO, 5.758s, 2039 5,508,499 1,000,137 IFB Ser. 3852, Class SG, 4.788s, 2041 4,274,579 4,102,185 Ser. 4018, Class DI, IO, 4 1/2s, 2041 11,216,000 1,770,894 Ser. 3747, Class HI, IO, 4 1/2s, 2037 536,736 66,899 Ser. 3768, Class MI, IO, 4s, 2035 12,129,257 1,248,492 Ser. 3738, Class MI, IO, 4s, 2034 18,660,128 1,603,900 FRB Ser. T-57, Class 2A1, 3.528s, 2043 1,640 1,640 Ser. 3327, Class IF, IO, zero %, 2037 5,946 — Ser. 3439, Class AO, PO, zero %, 2037 5,557 5,557 Ser. 3391, PO, zero %, 2037 86,633 75,407 Ser. 3300, PO, zero %, 2037 214,506 195,923 Ser. 2947, Class AO, PO, zero %, 2035 2,139 2,086 Ser. 2684, PO, zero %, 2033 664,181 634,074 FRB Ser. 3326, Class YF, zero %, 2037 18,865 17,654 FRB Ser. 3117, Class AF, zero %, 2036 27,116 22,710 FRB Ser. 3326, Class WF, zero %, 2035 102,842 88,730 FRB Ser. 3036, Class AS, zero %, 2035 37,240 31,553 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.45s, 2036 762,855 1,348,703 IFB Ser. 05-74, Class NK, 26.291s, 2035 135,402 232,694 IFB Ser. 06-8, Class HP, 23.68s, 2036 542,014 878,767 IFB Ser. 05-45, Class DA, 23.534s, 2035 964,309 1,517,524 IFB Ser. 07-53, Class SP, 23.314s, 2037 807,533 1,224,858 IFB Ser. 08-24, Class SP, 22.397s, 2038 4,053,412 5,960,133 IFB Ser. 05-122, Class SE, 22.254s, 2035 877,108 1,278,716 IFB Ser. 05-75, Class GS, 19.525s, 2035 882,018 1,240,052 IFB Ser. 05-106, Class JC, 19.374s, 2035 765,045 1,168,385 IFB Ser. 05-83, Class QP, 16.765s, 2034 265,629 361,255 IFB Ser. 11-4, Class CS, 12.417s, 2040 2,775,975 3,220,131 IFB Ser. 12-14, Class SP, IO, 6.308s, 2041 15,605,274 3,256,196 IFB Ser. 12-30, Class SB, IO, 6.3s, 2041 20,827,000 4,345,345 18 MORTGAGE-BACKED SECURITIES (19.5%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 12-3, Class SD, IO, 6.268s, 2042 $5,971,209 $1,141,755 IFB Ser. 12-14, Class SA, IO, 6.258s, 2042 14,685,472 3,038,571 IFB Ser. 11-27, Class AS, IO, 6.238s, 2041 5,711,927 866,899 IFB Ser. 12-30, Class BS, IO, 6.2s, 2042 14,100,333 2,923,563 IFB Ser. 11-132, Class SB, IO, 5.858s, 2030 5,350,372 872,967 IFB Ser. 10-140, Class GS, IO, 5.758s, 2039 8,690,989 1,402,780 FRB Ser. 04-W7, Class A2, 3.653s, 2034 637 665 FRB Ser. 03-W14, Class 2A, 3.602s, 2043 1,521 1,497 FRB Ser. 03-W3, Class 1A4, 3.408s, 2042 2,556 2,525 FRB Ser. 04-W2, Class 4A, 3.185s, 2044 1,628 1,624 FRB Ser. 03-W11, Class A1, 3.128s, 2033 117 119 FRB Ser. 07-95, Class A3, 0.492s, 2036 11,005,000 10,124,600 Ser. 01-50, Class B1, IO, 0.407s, 2041 11,617,472 116,175 Ser. 01-79, Class BI, IO, 0.303s, 2045 2,121,348 14,170 Ser. 08-53, Class DO, PO, zero %, 2038 724,404 610,788 Ser. 07-64, Class LO, PO, zero %, 2037 276,639 251,952 Ser. 07-44, Class CO, PO, zero %, 2037 388,697 343,114 Ser. 08-36, Class OV, PO, zero %, 2036 84,263 72,618 Ser. 04-61, Class CO, PO, zero %, 2031 77,241 76,717 Ser. 1988-12, Class B, zero %, 2018 9,456 8,889 FRB Ser. 06-104, Class EK, zero %, 2036 10,840 10,515 FRB Ser. 05-45, Class FG, zero %, 2035 2,914 2,900 IFB Ser. 06-48, Class FG, zero %, 2036 13,477 13,439 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.497s, 2041 5,454,164 8,266,711 IFB Ser. 10-158, Class SD, 14.275s, 2040 1,057,000 1,413,114 IFB Ser. 11-70, Class WS, 9.217s, 2040 1,821,000 1,963,930 IFB Ser. 11-72, Class SE, 7.082s, 2041 7,826,000 7,779,132 IFB Ser. 11-81, Class SB, IO, 6.463s, 2036 11,521,784 2,193,402 IFB Ser. 11-61, Class CS, IO, 6.438s, 2035 3,432,099 531,173 IFB Ser. 10-85, Class SD, IO, 6.408s, 2038 4,948,116 838,508 IFB Ser. 10-58, Class LS, IO, 6.308s, 2039 5,399,426 834,373 IFB Ser. 09-103, Class SW, IO, 6.158s, 2037 12,261,803 1,432,669 IFB Ser. 10-20, Class SC, IO, 5.908s, 2040 10,020,442 1,689,547 IFB Ser. 10-115, Class TS, IO, 5.858s, 2038 7,356,270 1,130,217 IFB Ser. 11-70, Class SN, IO, 5.658s, 2041 1,469,000 426,304 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 6,588,634 1,140,657 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 8,322,531 1,020,675 Ser. 12-8, Class PI, IO, 4s, 2041 13,116,806 2,332,168 Ser. 10-116, Class QI, IO, 4s, 2034 6,583,207 670,622 Ser. 11-116, Class BI, IO, 4s, 2026 24,339,376 2,839,918 Ser. 11-70, PO, zero %, 2041 17,852,971 14,064,747 Ser. 10-151, Class KO, PO, zero %, 2037 1,430,044 1,287,111 Ser. 06-36, Class OD, PO, zero %, 2036 13,452 12,515 Total mortgage-backed securities (cost $135,915,402) 19 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 $6,559,000 $7 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 144 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 144 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 144 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 144 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 2,872,000 144 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 131 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 131 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 131 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 131 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 131 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 13,106,000 131 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 13,106,000 1,048 20 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 $13,106,000 $1,048 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 2,624,000 26 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,970,000 31,402 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.15 1,970,000 3,172 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.35 2,720,000 28,234 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 19,941,000 91,330 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 4,711,000 29,962 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 7,467,000 67,576 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,970,000 57,623 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 1,970,000 24,940 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 16,616,213 1,495,293 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 16,616,213 37,553 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 8,242,500 1,912,219 21 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 $8,242,500 $517,308 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 8,242,500 2,006,700 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 8,242,500 484,263 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 1,208,033 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 1,208,033 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 446,681 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 18,717,000 446,681 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 33,377,000 3,545,305 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 33,377,000 1,513,380 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 2,872,000 15,739 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855 versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 2,872,000 17,088 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.13375 4,711,000 58,464 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 6,844,000 117,101 22 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 $1,970,000 $74,959 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 1,970,000 38,120 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 6,844,000 143,792 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,513,000 313,887 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 3,513,000 131,562 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 2,872,000 18,007 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 2,326 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 2,326 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 2,326 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 2,326 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 2,872,000 2,326 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 13,189,000 91,400 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 13,189,000 91,400 23 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 $13,189,000 $94,433 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 7,467,000 52,194 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 2,720,000 26,765 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,970,000 52,047 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 1,970,000 20,646 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 13,846,844 1,235,000 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 13,846,844 30,602 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,891,728 1,401,814 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 13,891,728 18,754 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,538,738 566,004 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 5,538,738 8,087 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,846,844 1,426,779 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 13,846,844 20,770 24 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 $13,846,844 $1,452,949 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 13,846,844 18,139 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 13,011,070 1,369,285 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 13,011,070 15,874 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 26,597,000 3,437,130 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 26,597,000 978,663 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 26,597,000 3,557,695 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 26,597,000 935,815 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 1,206 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 1,206 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 1,206 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 1,206 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 2,872,000 1,206 25 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 $11,006,000 $309,709 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 11,006,000 50,628 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 7,467,000 34,572 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 11,006,000 317,303 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 11,006,000 56,901 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 11,006,000 324,787 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 11,006,000 63,064 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,970,000 46,334 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 1,970,000 16,056 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,513,000 217,947 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 3,513,000 43,526 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.074 7,467,000 17,025 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 11,006,000 302,225 26 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 $11,006,000 $44,354 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 11,006,000 280,433 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 11,006,000 35,109 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 11,006,000 288,577 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 11,006,000 41,713 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,970,000 39,341 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 1,970,000 10,008 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 21,445,000 1,832,175 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 21,445,000 369,283 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 21,445,000 1,868,696 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 21,445,000 361,606 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 41,252,000 3,610,540 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 41,252,000 689,032 27 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 $14,795,000 $215,504 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 2,872,000 13,154 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835 versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 2,872,000 14,389 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 4,711,000 52,292 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 6,844,000 107,519 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,970,000 70,959 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 1,970,000 35,342 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 6,844,000 133,663 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 4,711,000 44,849 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 7,467,000 96,399 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 6,844,000 97,116 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,970,000 66,645 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 1,970,000 32,052 28 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (6.3%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.3175 $6,844,000 $121,755 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 4,711,000 37,876 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 7,467,000 82,361 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,970,000 62,567 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 1,970,000 28,998 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,513,000 272,820 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 3,513,000 93,551 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 6,456,810 443,970 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 6,456,810 400,710 Total purchased options outstanding (cost $53,025,984) SHORT-TERM INVESTMENTS (48.9%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% e 1,415,241 $1,415,241 SSgA Prime Money Market Fund 0.12% P # 12,925,000 12,925,000 U.S. Treasury Bills with effective yields ranging from 0.105% to 0.106%, December 13, 2012 ## $19,500,000 19,481,027 U.S. Treasury Bills with an effective yield of 0.088%, November 15, 2012 10,000,000 9,991,810 U.S. Treasury Bills with an effective yield of 0.077%, October 18, 2012 20,000,000 19,985,640 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.082%, July 26, 2012 # ## 3,541,000 3,540,069 U.S. Treasury Bills with an effective yield of 0.027%, May 10, 2012 ## 15,000,000 14,999,561 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.131%, May 3, 2012 # ## 46,330,000 46,324,771 29 SHORT-TERM INVESTMENTS (48.9%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.033%, April 12, 2012 ## $45,000,000 $44,999,539 Federal Home Loan Bank discount notes with an effective yield of 0.060%, May 11, 2012 15,000,000 14,999,000 Federal Home Loan Bank discount notes with an effective yield of 0.038%, April 9, 2012 7,000,000 6,999,953 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.060%, May 14, 2012 20,000,000 19,998,567 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.025%, April 16, 2012 17,500,000 17,499,818 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.020%, April 2, 2012 17,500,000 17,499,990 Federal Home Loan Mortgage Corp. discount notes with an effective yield of 0.060%, May 15, 2012 12,211,000 12,210,105 Federal National Mortgage Association discount notes with an effective yield of 0.070%, May 21, 2012 20,000,000 19,998,056 Federal National Mortgage Association discount notes with an effective yield of 0.070%, June 6, 2012 17,760,000 17,758,402 Federal National Mortgage Association discount notes with an effective yield of 0.055%, May 9, 2012 17,500,000 17,498,984 Federal National Mortgage Association discount notes with effective yields ranging from 0.020% to 305.662%, April 2, 2012 22,000,000 21,999,986 Straight-A Funding, LLC asset-backed commercial paper with an effective yield of 0.178%, May 17, 2012 22,500,000 22,494,825 Total short-term investments (cost $362,632,598) TOTAL INVESTMENTS Total investments (cost $1,381,437,380) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2011 through March 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures. * Percentages indicated are based on net assets of $741,538,240. # These securities, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 30 P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $292,134,246 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Bond 30 yr (Short) 252 $34,713,000 Jun-12 $883,607 U.S. Treasury Note 10 yr (Short) 179 23,177,703 Jun-12 258,941 Total WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $35,400,267) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. $8,242,500 Aug-15/4.375 $517,308 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.375 1,936,122 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.46 484,263 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 8,242,500 Aug-15/4.46 2,036,137 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 2,847,159 Aug-16/4.35 313,939 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 23,033,582 Aug-16/4.17 549,696 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 31,990,778 Aug-16/4.28 1,450,526 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. 23,033,582 Aug-16/4.17 1,486,633 31 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $35,400,267) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. $31,990,778 Aug-16/4.28 $3,398,060 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,838,411 Aug-16/4.68 323,618 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 8,838,411 Aug-16/4.68 1,147,129 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 7,365,343 Jul-16/4.67 271,015 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 7,365,343 Jul-16/4.67 951,823 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,946,137 Jul-16/4.80 100,867 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 2,946,137 Jul-16/4.80 404,687 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 6,920,782 Jul-16/4.79 237,736 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 6,920,782 Jul-16/4.79 947,580 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 7,389,217 Jul-16/4.74 259,990 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 7,389,217 Jul-16/4.74 988,404 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 21,828,974 Jun-16/5.86 428,612 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 21,828,974 Jun-16/4.86 3,095,916 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. 5,864,291 Jun-16/5.12 85,460 32 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $35,400,267) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. $5,770,612 Jun-16/4.89 $93,201 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 5,733,974 Jun-16/4.575 107,082 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. 5,864,291 Jun-16/4.12 377,226 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. 5,770,612 Jun-16/4.39 423,753 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June 2021. 5,733,974 Jun-16/4.575 458,219 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. 1,608,000 Jan-13/2.3625 33,881 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 1,608,000 Dec-12/2.355 33,237 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 1,608,000 Dec-12/2.345 32,128 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 1,608,000 Nov-12/2.335 30,986 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 1,608,000 Nov-12/2.32 29,764 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 5,744,000 Oct-12/2.443 134,180 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 5,744,000 Sep-12/2.419 122,577 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 13,753,000 Aug-12/2.4475 306,279 33 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $35,400,267) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. $631,400 Aug-12/2.855 $5,190 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 631,400 Aug-12/2.855 30,377 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 5,744,000 Aug-12/2.394 110,055 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 1,546,000 Jul-12/2.6825 55,486 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 12,581 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 12,581 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 12,581 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 12,581 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 1,378,000 Jul-12/2.1714 12,581 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,894,000 Jul-12/2.6075 333,247 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 10,894,000 Jul-12/2.6075 333,247 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 10,894,000 Jul-12/2.61875 340,438 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 5,744,000 Jul-12/2.372 96,384 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 10,611 34 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $35,400,267) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $1,350,000 Jun-12/2.183 $10,611 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 10,611 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 10,611 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 1,350,000 Jun-12/2.183 10,611 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 5,744,000 Jun-12/2.346 79,382 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 44,468,500 May-12/5.51 12,926,993 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 5,744,000 May-12/2.324 59,738 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April 2022. 2,127,000 Apr-12/2.60 59,088 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 2,834 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 2,834 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 2,834 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 2,834 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April 2022. 2,039,000 Apr-12/2.111 2,834 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.498 198,062 35 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $35,400,267) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April 2022. $10,485,000 Apr-12/2.498 $198,062 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 138,297 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 138,297 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 138,297 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 138,297 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 138,297 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April 2022. 10,485,000 Apr-12/2.4275 138,297 Option on an interest rate swap with JPMorgan Chase Bank N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 44,468,500 May-12/5.51 44 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 8,446,175 May-16/5.11 123,027 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 9,354,814 May-16/4.86 152,437 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 9,308,256 May-16/4.60 171,021 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. 8,446,175 May-16/4.11 540,961 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 9,354,814 May-16/4.36 677,831 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 9,308,256 May-16/4.60 752,731 36 WRITTEN OPTIONS OUTSTANDING at 3/31/12 (premiums received $35,400,267) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. $10,843,431 May-16/4.765 $182,842 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 10,843,431 May-16/4.765 944,886 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 7,977,849 May-16/4.7575 133,996 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 12,183,004 May-16/4.745 205,856 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 30,457,512 May-16/4.77 508,732 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 7,977,849 May-16/4.7575 694,751 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 12,183,004 May-16/4.745 1,055,170 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 30,457,512 May-16/4.77 2,665,766 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/12 (proceeds receivable $405,175,194) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, April 1, 2042 $24,000,000 04/12/12 $25,160,626 Federal National Mortgage Association, 3 1/2s, April 1, 2042 369,000,000 04/12/12 378,916,875 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $161,001,000 $— 3/23/14 0.643% 3 month USD- LIBOR-BBA $(201,952) 27,069,000 — 3/23/17 1.4045% 3 month USD- LIBOR-BBA (184,978) 37 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. cont. $103,279,000 $ — 3/23/22 2.388% 3 month USD- LIBOR-BBA $(994,797) 6,279,000 — 3/23/42 3.0995% 3 month USD- LIBOR-BBA (65,680) 8,125,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA 33,594 Barclay’s Bank, PLC 33,633,000 (84,083) 3/23/14 0.52% 3 month USD- LIBOR-BBA (43,623) 1,700,000 — 4/11/22 2.265% 3 month USD- LIBOR-BBA 5,474 2,412,000 — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 27,931 3,829,000 — 3/14/14 3 month USD- LIBOR-BBA 0.57% (351) 1,238,000 — 3/14/42 3 month USD- LIBOR-BBA 2.84% (46,868) 8,032,000 — 3/14/17 1.136% 3 month USD- LIBOR-BBA 39,841 10,433,000 — 3/14/22 3 month USD- LIBOR-BBA 2.08% (176,250) 6,144,000 — 3/14/17 3 month USD- LIBOR-BBA 1.133% (31,345) 7,163,000 — 3/14/22 2.078% 3 month USD- LIBOR-BBA 122,326 660,000 — 3/14/42 2.834% 3 month USD- LIBOR-BBA 25,790 3,679,000 — 3/14/22 3 month USD- LIBOR-BBA 2.0975% (56,238) 26,845,000 — 3/15/22 3 month USD- LIBOR-BBA 2.18551% (222,071) 109,357,000 — 3/15/14 3 month USD- LIBOR-BBA 0.5965% 43,901 20,653,000 — 3/15/17 1.1815% 3 month USD- LIBOR-BBA 74,114 101,174,000 — 3/15/42 3 month USD- LIBOR-BBA 2.8737% (3,506,334) 85,357,000 — 3/15/22 3 month USD- LIBOR-BBA 2.1255% (1,176,134) 2,892,000 — 3/19/19 3 month USD- LIBOR-BBA 1.8425% 14,671 2,574,000 — 3/19/14 3 month USD- LIBOR-BBA 0.624% 2,360 778,000 — 3/19/17 3 month USD- LIBOR-BBA 1.324% 2,412 3,682,000 — 3/19/22 2.33% 3 month USD- LIBOR-BBA (16,884) 38 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. $179,000 $— 3/19/42 3.083% 3 month USD- LIBOR-BBA $(1,329) 1,349,000 — 3/19/19 3 month USD- LIBOR-BBA 1.835% 6,166 1,897,000 — 3/20/14 3 month USD- LIBOR-BBA 0.6362% 2,194 2,374,000 — 3/20/17 3 month USD- LIBOR-BBA 1.37% 12,631 2,731,000 — 3/20/22 3 month USD- LIBOR-BBA 2.3975% 29,289 14,412,000 — 3/20/14 3 month USD- LIBOR-BBA 0.642% 18,279 5,360,000 — 3/20/17 3 month USD- LIBOR-BBA 1.386% 32,673 20,725,000 — 3/20/22 2.405% 3 month USD- LIBOR-BBA (236,617) 1,032,000 — 3/20/42 3.151% 3 month USD- LIBOR-BBA (21,791) 8,157,000 — 3/21/14 0.62125% 3 month USD- LIBOR-BBA (6,834) 703,000 — 3/21/22 2.45625% 3 month USD- LIBOR-BBA (11,288) 3,688,000 — 3/21/14 0.63% 3 month USD- LIBOR-BBA (3,763) 947,000 — 3/22/14 3 month USD- LIBOR-BBA 0.65% 1,327 1,463,000 — 3/22/22 2.4425% 3 month USD- LIBOR-BBA (21,534) 936,000 — 3/26/22 2.355% 3 month USD- LIBOR-BBA (5,848) 3,471,000 — 3/27/22 2.305% 3 month USD- LIBOR-BBA (5,694) 3,728,000 — 3/27/14 3 month USD- LIBOR-BBA 0.609% 2,020 2,645,000 — 3/28/14 3 month USD- LIBOR-BBA 0.60% 946 3,702,000 — 3/28/22 2.345% 3 month USD- LIBOR-BBA (19,483) 4,063,000 — 4/02/22 2.2325% 3 month USD- LIBOR-BBA 22,509 4,463,000 — 4/03/22 3 month USD- LIBOR-BBA 2.30% 2,722 Citibank, N.A. 964,000 — 10/7/21 3 month USD- LIBOR-BBA 3.0625% (10,797) 2,412,000 — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 27,931 39 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. cont. $84,801,000 $— 3/23/14 3 month USD- LIBOR-BBA 0.646% $111,515 46,410,000 — 3/23/17 3 month USD- LIBOR-BBA 1.4259% 365,633 61,788,000 — 3/23/22 3 month USD- LIBOR-BBA 2.4285% 824,940 12,264,000 — 3/23/42 3.1348% 3 month USD- LIBOR-BBA (215,946) 747,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 937 96,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (691) 384,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (4,369) 4,063,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA 15,251 Credit Suisse International 2,412,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 27,931 1,183,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 3,206 70,211,000 — 3/19/14 0.651% 3 month USD- LIBOR-BBA (102,224) 115,050,000 — 3/19/17 3 month USD- LIBOR-BBA 1.377% 654,400 161,861,000 — 3/19/22 3 month USD- LIBOR-BBA 2.388% 1,604,845 27,165,000 — 3/19/42 3.1405% 3 month USD- LIBOR-BBA (517,922) 5,365,000 — 3/19/42 3.075% 3 month USD- LIBOR-BBA (31,192) 8,096,000 — 3/19/22 2.35125% 3 month USD- LIBOR-BBA (52,889) 8,096,000 — 3/20/22 2.383% 3 month USD- LIBOR-BBA (76,104) Deutsche Bank AG 488,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% (5,783) 2,412,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 27,931 1,959,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 35,184 14,354,000 — 3/01/14 0.5815% 3 month USD- LIBOR-BBA (1,920) 150,014,000 — 3/05/14 0.567% 3 month USD- LIBOR-BBA 20,593 222,165,000 — 3/05/17 1.1673% 3 month USD- LIBOR-BBA 836,834 40 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $72,009,000 $— 3/05/22 2.133% 3 month USD- LIBOR-BBA $889,979 28,624,000 — 3/05/42 2.856% 3 month USD- LIBOR-BBA 1,074,462 2,647,000 — 3/06/22 2.064% 3 month USD- LIBOR-BBA 49,579 4,784,000 — 3/06/17 3 month USD- LIBOR-BBA 1.09% (36,151) 6,634,000 — 3/06/42 2.807% 3 month USD- LIBOR-BBA 315,276 5,104,000 — 3/07/17 3 month USD- LIBOR-BBA 1.106% (34,821) 2,743,000 — 3/07/22 2.061% 3 month USD- LIBOR-BBA 52,242 7,050,000 — 3/07/42 2.79% 3 month USD- LIBOR-BBA 359,758 12,749,000 — 3/12/22 3 month USD- LIBOR-BBA 2.092% (212,640) 9,565,000 — 3/19/22 2.335% 3 month USD- LIBOR-BBA (48,277) 12,992,000 — 4/03/17 3 month USD- LIBOR-BBA 1.291% 8,575 Goldman Sachs International 19,081,000 (529,975) 3/26/22 2.075% 3 month USD- LIBOR-BBA (158,835) 2,412,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 27,931 1,959,000 E — 4/13/22 3 month USD- LIBOR-BBA 2.498% 35,184 8,096,000 — 3/21/22 3 month USD- LIBOR-BBA 2.405% 91,998 262,089,000 — 3/22/14 3 month USD- LIBOR-BBA 0.6345% 280,151 63,242,000 — 3/22/22 2.413% 3 month USD- LIBOR-BBA (759,634) 196,814,000 — 3/22/17 3 month USD- LIBOR-BBA 1.4097% 1,405,393 17,799,000 — 3/22/42 3.1405% 3 month USD- LIBOR-BBA (335,216) 8,125,000 — 3/30/22 3 month USD- LIBOR-BBA 2.273125% (11,805) 8,126,000 — 4/03/22 3 month USD- LIBOR-BBA 2.245% (36,730) JPMorgan Chase Bank NA 28,918,000 — 3/26/14 0.6275% 3 month USD- LIBOR-BBA (26,553) 16,951,000 — 3/26/17 1.3425% 3 month USD- LIBOR-BBA (60,303) 41 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. $103,531,000 $— 3/26/22 2.3245% 3 month USD- LIBOR-BBA $(356,551) 19,333,000 — 3/26/42 3 month USD- LIBOR-BBA 3.0525% 13,243 2,412,000 E — 4/12/22 3 month USD- LIBOR-BBA 2.4275% 27,931 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $3,083,177 $— 1/12/41 4.00% (1 month Synthetic TRS $52,686 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 13,234,595 215,062 1/12/40 (5.00%) 1 month Synthetic TRS 19,850 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Barclay’s Bank, PLC 770,750 — 1/12/41 5.00% (1 month Synthetic MBX 1,317 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 670,023 — 1/12/41 5.00% (1 month Synthetic TRS 10,109 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 5,669,466 — 1/12/38 (6.50%) 1 month Synthetic MBX (9,732) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,404,405 — 1/12/40 4.50% (1 month Synthetic MBX 6,998 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,831,059 — 1/12/38 (6.50%) 1 month Synthetic MBX (22,025) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 8,238,182 — 1/12/40 5.00% (1 month Synthetic MBX 15,389 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 42 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $6,433,465 $— 1/12/41 5.00% (1 month Synthetic MBX $12,007 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 33,529,553 — 1/12/38 (6.50%) 1 month Synthetic MBX (57,274) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 17,286,426 — 1/12/41 5.00% (1 month Synthetic MBX 32,263 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 20,280,078 — 1/12/41 5.00% (1 month Synthetic MBX 37,850 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,833,999 — 1/12/40 5.00% (1 month Synthetic TRS 47,268 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 28,707,404 — 1/12/38 (6.50%) 1 month Synthetic MBX (49,276) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 21,177,081 1/12/41 5.00% (1 month Synthetic MBX 39,524 — USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,321,238 — 1/12/40 4.00% (1 month Synthetic MBX (21,313) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 972,233 — 1/12/40 4.00% (1 month Synthetic TRS 19,032 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 5,995,247 — 1/12/41 4.50% (1 month Synthetic MBX 10,568 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 6,327,091 — 1/12/41 5.00% (1 month Synthetic MBX 10,814 USD-LIBOR) Index 5.00% 30 year Ginnie Mae II pools 37,440,144 — 1/12/41 5.00% (1 month Synthetic MBX 69,877 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 43 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $1,259,703 $— 1/12/41 4.00% (1 month Synthetic TRS $21,500 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 12,116,789 — 1/12/38 (6.50%) 1 month Synthetic MBX (20,798) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 4,671,799 — 1/12/40 4.50% (1 month Synthetic MBX 6,050 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 12,917,630 — 1/12/41 5.00% (1 month Synthetic MBX 24,109 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 161,258 — 1/12/41 4.50% (1 month Synthetic MBX 284 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 201,573 — 1/12/41 4.50% (1 month Synthetic MBX 355 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 219,948 — 1/12/40 5.00% (1 month Synthetic MBX 411 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 713,597 — 1/12/40 5.00% (1 month Synthetic MBX 1,333 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 517,126 — 1/12/40 5.00% (1 month Synthetic MBX 966 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,750,157 — 1/12/41 4.50% (1 month Synthetic TRS 174,264 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Citibank, N.A. 2,847,791 — 1/12/41 5.00% (1 month Synthetic MBX 5,315 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 309,661 — 1/12/41 5.00% (1 month Synthetic MBX 578 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 44 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $135,674 $— 1/12/41 4.50% (1 month Synthetic MBX $239 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 780,003 — 1/12/41 5.00% (1 month Synthetic MBX 1,456 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 8,173,848 — 1/12/41 4.00% (1 month Synthetic TRS 139,676 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,087,359 — 1/12/41 4.00% (1 month Synthetic TRS 52,757 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 6,434,110 111,592 1/12/40 (5.00%) 1 month Synthetic TRS 14,028 USD-LIBOR Index 5.00% 30 year Fannie Mae pools Goldman Sachs International 10,187,191 — 1/12/41 4.50% (1 month Synthetic TRS 151,298 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 32,157,576 — 1/12/40 5.00% (1 month Synthetic TRS 536,349 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,949,646 — 1/12/41 5.00% (1 month Synthetic MBX 22,302 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 11,206,685 — 1/12/41 4.50% (1 month Synthetic TRS 166,439 USD-LIBOR) Index 4.50% year Fannie Mae pools 9,993,134 — 1/12/38 (6.50%) 1 month Synthetic MBX (17,153) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 3,754,192 — 1/12/38 (6.50%) 1 month Synthetic MBX (6,444) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,549,886 — 1/12/41 4.00% (1 month Synthetic TRS 94,837 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 45 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $6,272,677 $— 1/12/40 5.00% (1 month Synthetic TRS $104,621 USD-LIBOR) Index 5.00% year Fannie Mae pools 5,782,421 — 1/12/41 4.00% (1 month Synthetic TRS 98,811 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 992,873 — 1/12/41 4.00% (1 month Synthetic TRS 16,966 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 1,902,101 — 1/12/41 4.00% (1 month Synthetic TRS 32,503 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 4,741,033 — 1/12/41 4.00% (1 month Synthetic TRS 81,015 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 3,755,688 — 1/12/41 4.00% (1 month Synthetic TRS 64,178 USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 13,689,612 17,112 1/12/38 (6.50%) 1 month Synthetic MBX (6,386) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,345,022 16,603 1/12/40 (5.00%) 1 month Synthetic TRS (5,275) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 507,675 (2,142) 1/12/38 (6.50%) 1 month Synthetic MBX (2,311) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 1,353,460 (5,023) 1/12/38 (6.50%) 1 month Synthetic MBX (5,239) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 910,955 — 1/12/41 4.50% (1 month Synthetic MBX 1,606 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools Total 46 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $144,310,411 $— Purchased options outstanding — 46,803,382 — U.S. Government and Agency Mortgage Obligations — 634,132,891 — U.S. Treasury obligations — 231,455,382 — Short-term investments 14,340,241 348,280,103 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,142,548 $— $— Written options — (48,193,746) — TBA sale commitments — (404,077,501) — Interest rate swap contracts — 171,022 — Total return swap contracts — 1,623,368 — Totals by level $— The accompanying notes are an integral part of these financial statements. 47 Statement of assets and liabilities 3/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1) Unaffiliated issuers (identified cost $1,380,022,139) $1,417,907,169 Affiliated issuers (identified cost $1,415,241) (Note 6) 1,415,241 Interest and other receivables 3,575,727 Receivable for shares of the fund sold 1,021,474 Receivable for investments sold 3,211,365 Receivable for sales of delayed delivery securities (Note 1) 409,411,030 Receivable for variation margin (Note 1) 359,016 Unrealized appreciation on swap contracts (Note 1) 11,911,801 Premium paid on swap contracts (Note 1) 621,223 Total assets LIABILITIES Payable to custodian 267,318 Payable for investments purchased 913,124 Payable for purchases of delayed delivery securities (Note 1) 627,401,593 Payable for shares of the fund repurchased 2,212,017 Payable for compensation of Manager (Note 2) 254,872 Payable for investor servicing fees (Note 2) 93,317 Payable for custodian fees (Note 2) 41,757 Payable for Trustee compensation and expenses (Note 2) 210,875 Payable for administrative services (Note 2) 3,053 Payable for distribution fees (Note 2) 465,811 Written options outstanding, at value (premiums received $35,400,267) (Notes 1 and 3) 48,193,746 Unrealized depreciation on swap contracts (Note 1) 10,378,265 Premium received on swap contracts (Note 1) 360,369 TBA sale commitments, at value (proceeds receivable $405,175,194) (Note 1) 404,077,501 Collateral on certain derivative contracts, at value (Note 1) 12,925,000 Other accrued expenses 97,188 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $760,640,159 Undistributed net investment income (Note 1) 7,749,310 Accumulated net realized loss on investments (55,716,557) Net unrealized appreciation of investments 28,865,328 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 48 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($658,821,238 divided by 72,162,455 shares) $9.13 Offering price per class A share (100/96.00 of $9.13)* $9.51 Net asset value and offering price per class B share ($13,832,487 divided by 1,527,399 shares)** $9.06 Net asset value and offering price per class C share ($27,618,708 divided by 3,036,831 shares)** $9.09 Net asset value and redemption price per class M share ($2,541,332 divided by 276,367 shares) $9.20 Offering price per class M share (100/96.75 of $9.20)† $9.51 Net asset value, offering price and redemption price per class R share ($8,962,758 divided by 980,551 shares) $9.14 Net asset value, offering price and redemption price per class Y share ($29,761,717 divided by 3,265,183 shares) $9.11 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 49 Statement of operations Six months ended 3/31/12 (Unaudited) INVESTMENT INCOME Interest (including interest income of $24,295 from investments in affiliated issuers) (Note 6) $10,089,886 Total investment income EXPENSES Compensation of Manager (Note 2) 1,538,321 Investor servicing fees (Note 2) 572,966 Custodian fees (Note 2) 41,196 Trustee compensation and expenses (Note 2) 33,691 Administrative services (Note 2) 9,909 Distribution fees — Class A (Note 2) 856,611 Distribution fees — Class B (Note 2) 69,713 Distribution fees — Class C (Note 2) 131,435 Distribution fees — Class M (Note 2) 6,662 Distribution fees — Class R (Note 2) 19,904 Other 156,127 Total expenses Expense reduction (Note 2) (1,671) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,524,557) Net realized loss on swap contracts (Note 1) (48,752,637) Net realized loss on written options (Notes 1 and 3) (1,589,275) Net realized loss on futures contracts (Note 1) (1,022,029) Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 44,953,266 Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 50 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/12* Year ended 9/30/11 Operations: Net investment income $6,655,022 $19,584,854 Net realized gain (loss) on investments (53,888,498) 46,436,392 Net unrealized appreciation (depreciation) of investments 44,953,266 (30,254,338) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (15,612,045) (18,920,988) Class B (268,329) (291,583) Class C (511,154) (466,562) Class M (56,863) (69,275) Class R (173,132) (115,716) Class Y (581,427) (509,143) Net realized short-term gain on investments Class A — (9,949,993) Class B — (187,783) Class C — (323,820) Class M — (40,549) Class R — (84,221) Class Y — (231,356) From net realized long-term gain on investments Class A (32,617,376) (36,007,687) Class B (653,919) (808,311) Class C (1,247,793) (1,315,606) Class M (123,702) (141,596) Class R (362,820) (188,633) Class Y (1,100,731) (932,738) Increase in capital from settlement payments (Note 7) — 103,985 Increase from capital share transactions (Note 4) 51,599,274 11,141,581 Total decrease in net assets NET ASSETS Beginning of period 745,528,467 769,101,553 End of period (including undistributed net investment income of $7,749,310 and $18,297,238, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 51 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net Net realized From From Ratio netassets of net investment value, investment and unrealized Total from net net realized Non-recurring Total return Net assets, of expenses excluding income (loss) Portfolio beginning income gain (loss) investment investment gain Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average turnover Period ended of period (loss) a on investments operations income on investments distributions fees ments end of period value (%) b (in thousands) netassets (%) c (%) c netassets (%) (%) d Class A March 31, 2012 ** .08 (.11) (.22) (.45) — — (.33) * .44 * .44 * .90 * 136 * September 30, 2011 .26 .23 (.27) (.67) — — g .85 .85 2.70 402 September 30, 2010 .53 .34 (.51) — — f — .83 i,j .83 i,j 5.18 i 195 September 30, 2009 .38 1.22 (.40) — — f — h 1.14 i,k .99 i 4.14 i 286 September 30, 2008 .48 (.31) e (.45) — — f — 1.78 e .99 i .99 i 5.22 i 173 September 30, 2007 .36 .14 (.36) — — f — 1.03 i 1.03 i 4.03 i 196 Class B March 31, 2012 ** .05 (.11) (.18) (.45) — — (.61) * .81 * .81 * .52 * 136 * September 30, 2011 .19 .22 (.20) (.67) — — g 1.60 1.60 1.98 402 September 30, 2010 .45 .35 (.44) — — f — 1.58 i,j 1.58 i,j 4.48 i 195 September 30, 2009 .30 1.22 (.33) — — f — h 1.89 i,k 1.74 i 3.37 i 286 September 30, 2008 .41 (.31) e (.38) — — f — 1.02 e 1.74 i 1.74 i 4.49 i 173 September 30, 2007 .29 .13 (.29) — — f — 1.78 i 1.78 i 3.28 i 196 Class C March 31, 2012 ** .05 (.12) (.18) (.45) — — (.70) * .81 * .81 * .52 * 136 * September 30, 2011 .19 .22 (.20) (.67) — — g 1.60 1.60 1.95 402 September 30, 2010 .44 .36 (.44) — — f — 1.58 i,j 1.58 i,j 4.33 i 195 September 30, 2009 .31 1.22 (.33) — — f — h 1.89 i,k 1.74 i 3.44 i 286 September 30, 2008 .41 (.31) e (.38) — — f — 1.05 e 1.74 i 1.74 i 4.55 i 173 September 30, 2007 .29 .13 (.29) — — f — 1.78 i 1.78 i 3.28 i 196 Class M March 31, 2012 ** .07 (.11) (.20) (.45) — — (.35) * .56 * .56 * .77 * 136 * September 30, 2011 .24 .23 (.25) (.67) — — g 1.10 1.10 2.44 402 September 30, 2010 .51 .34 (.49) — — f — 1.08 i,j 1.08 i,j 4.94 i 195 September 30, 2009 .35 1.24 (.37) — — f — h 1.39 i,k 1.24 i 3.89 i 286 September 30, 2008 .46 (.31) e (.43) — — f — 1.50 e 1.24 i 1.24 i 4.98 i 173 September 30, 2007 .34 .14 (.34) — — f — 1.28 i 1.28 i 3.79 i 196 Class R March 31, 2012 ** .07 (.12) (.20) (.45) — — (.46) * .56 * .56 * .77 * 136 * September 30, 2011 .23 .24 (.25) (.67) — — g 1.10 1.10 2.32 402 September 30, 2010 .48 .38 (.49) — — f — 1.08 i,j 1.08 i,j 4.62 i 195 September 30, 2009 .37 1.20 (.37) — — f — h 1.39 i,k 1.24 i 4.01 i 286 September 30, 2008 .52 (.38) e (.42) — — f — 1.48 e 1.24 i 1.24 i 5.52 i 173 September 30, 2007 .34 .14 (.34) — — f — 70 1.28 i 1.28 i 3.79 i 196 Class Y March 31, 2012 ** .09 (.11) (.23) (.45) — — (.21) * .31 * .31 * 1.01 * 136 * September 30, 2011 .29 .22 (.30) (.67) — — g .60 .60 2.94 402 September 30, 2010 .54 .37 (.54) — — f — .58 i,j .58 i,j 5.32 i 195 September 30, 2009 .38 1.24 (.42) — — f — h .89 i,k .74 i 4.27 i 286 September 30, 2008 .50 (.32) e (.47) — — f — 1.93 e .74 i .74 i 5.48 i 173 September 30, 2007 .38 .14 (.38) — — f — .78 i .78 i 4.28 i 196 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 52 53 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the fund’s portfolio, which amounted to $0.01 per share. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 8). h Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding as of June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.05% September 30, 2009 0.16 September 30, 2008 0.13 September 30, 2007 0.10 j Excludes the impact of a current period reduction of interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.04% of average net assets as of September 30, 2010. k Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.15% of average net assets as of September 30, 2009. The accompanying notes are an integral part of these financial statements. 54 Notes to financial statements 3/31/12 (Unaudited) Within the following Notes to financial statements, references to State Street represent State Street Bank and Trust Company, references to the SEC represent the Securities and Exchange Commission and references to Putnam Management represent Putnam Investment Management, LLC, the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam American Government Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income, primarily through U.S. government securities, with preservation of capital as its secondary objective. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. Note 1: Significant accounting policies Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from October 1, 2011 through March 31, 2012. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, 55 discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates and to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. Outstanding contracts on purchased options contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge interest rate risk and to gain exposure to interest rates. 56 The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $4,585,800,000 on interest rate swap contracts for the reporting period. 57 Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $15,836,059 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $28,949,514 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $28,769,456. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 58 Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years (replace “three fiscal years “with “periods” for new funds that haven’t been around for 3 years) remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $1,381,537,240, resulting in gross unrealized appreciation and depreciation of $54,450,474 and $16,665,304, respectively, or net unrealized appreciation of $37,785,170. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam 59 Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the funds average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $1,671 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $594, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $49,046 and $22 from the sale of classA and classM shares, respectively, and received $10,677 and $1,674 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5,051 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $611,751,337 and $579,250,781, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $14,971,563 and $14,960,625, respectively. 60 Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period $1,039,466,328 $44,666,508 Options opened 258,448,200 7,789,968 Options exercised (214,268,975) (3,251,854) Options closed (324,795,310) (13,804,355) Written options outstanding at the end of the reporting period $758,850,243 $35,400,267 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/12 Year ended 9/30/11 ClassA Shares Amount Shares Amount Shares sold 8,772,422 $83,794,683 10,398,510 $102,248,712 Shares issued in connection with reinvestment of distributions 4,346,748 40,366,447 5,498,007 52,845,920 13,119,170 124,161,130 15,896,517 155,094,632 Shares repurchased (10,379,590) (97,249,651) (15,216,066) (148,287,397) Net increase Six months ended 3/31/12 Year ended 9/30/11 ClassB Shares Amount Shares Amount Shares sold 362,171 $3,397,118 489,755 $4,793,152 Shares issued in connection with reinvestment of distributions 80,377 740,441 108,206 1,031,718 442,548 4,137,559 597,961 5,824,870 Shares repurchased (293,991) (2,735,173) (810,868) (7,832,956) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassC Shares Amount Shares Amount Shares sold 988,838 $9,355,742 1,085,444 $10,780,628 Shares issued in connection with reinvestment of distributions 158,162 1,462,584 180,930 1,730,373 1,147,000 10,818,326 1,266,374 12,511,001 Shares repurchased (485,189) (4,528,473) (1,176,815) (11,386,723) Net increase 61 Six months ended 3/31/12 Year ended 9/30/11 ClassM Shares Amount Shares Amount Shares sold 8,642 $82,413 51,513 $507,954 Shares issued in connection with reinvestment of distributions 16,917 158,126 22,194 214,544 25,559 240,539 73,707 722,498 Shares repurchased (26,518) (250,489) (72,862) (717,559) Net increase (decrease) Six months ended 3/31/12 Year ended 9/30/11 ClassR Shares Amount Shares Amount Shares sold 413,537 $3,924,366 507,560 $4,994,199 Shares issued in connection with reinvestment of distributions 57,701 535,952 40,350 388,570 471,238 4,460,318 547,910 5,382,769 Shares repurchased (119,855) (1,120,416) (213,665) (2,118,693) Net increase Six months ended 3/31/12 Year ended 9/30/11 ClassY Shares Amount Shares Amount Shares sold 1,974,161 $18,535,328 1,277,252 $12,566,257 Shares issued in connection with reinvestment of distributions 120,405 1,115,858 114,207 1,098,066 2,094,566 19,651,186 1,391,459 13,664,323 Shares repurchased (641,245) (5,985,582) (1,211,621) (11,715,184) Net increase Note 5: Summary of derivative activity The following is a summary of the market values of derivatives as of the close of the reporting period. Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Receivables, Net assets— Unrealized Payables, Net assets— appreciation/ Unrealized appreciation/ Interest rate contracts (depreciation) $60,235,453* (depreciation) $58,688,879* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 62 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(12,798,908) $(1,022,029) $(48,752,637) $(62,573,574) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(10,229,259) $1,004,114 $68,770,472 $59,545,327 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $24,295 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $161,526,158 and $258,860,242, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $102,475 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $1,510 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. 63 Note 9: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 201104 Fair Value Measurements and Disclosures (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS . ASU 201104 amends FASB Topic 820 Fair Value Measurement and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 201104 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 201104 will not have a material impact on the funds financial statements. In December 2011, the FASB issued ASU No. 201111 Disclosures about Offsetting Assets and Liabilities . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 201111 and its impact, if any, on the funds financial statements. 64 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 65 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 66 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 67 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 68 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer and Michael Higgins Custodian Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Trustees Vice President, Jameson A. Baxter, Chair Assistant Treasurer and Susan G. Malloy Ravi Akhoury Principal Accounting Officer Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert R. Leveille Robert J. Darretta Vice President and John A. Hill Chief Compliance Officer This report is for the information of shareholders of Putnam American Government Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam American Government Income Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 29, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 29, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 29, 2012
